United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1663
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 2, 2013 appellant filed a timely appeal from an April 15, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his recurrence claim. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a recurrence of a medical
condition on November 5, 2012 due to his accepted May 5, 2005 injury.
FACTUAL HISTORY
On May 5, 2005 appellant, then a 44-year-old truck driver, sustained injury to his neck
and right arm as a result of loading and unloading mail. On June 22, 2005 OWCP accepted the

1

5 U.S.C. § 8101 et seq.

claim for sprain of the right shoulder and upper arm, bilateral neck sprain/strain and aggravation
of spinal stenosis in the cervical region.
Appellant sought treatment and was provided physical therapy and epidural steroid
injections beginning May 19, 2005. He continued to work under physical limitations and
received compensation for intermittent disability. On May 18, 2007 appellant underwent an
approved right shoulder arthroscopy with rotator cuff repair, subacromial decompression and
Mumford procedure. He was released to full duty on November 15, 2007 and returned to work
as of November 24, 2007.
On January 13, 2009 OWCP accepted adhesive capsulitis of the right shoulder, right
rotator cuff sprain and upper arm sprain.
On November 27, 2012 appellant filed a notice of recurrence seeking medical treatment
as of November 5, 2012 due to his accepted injury. He related that he was fine postsurgery until
November 5, 2012 when he experienced neck and arm pain from pulling and pushing equipment
on and off the truck. Appellant did not stop work.
By letter dated December 5, 2012, OWCP informed appellant that the evidence of record
was insufficient to support his claim. It noted that he did not submit supporting medical
evidence with his claim. Appellant was advised that, in order to obtain additional medical
treatment, he was to submit a physician’s narrative report addressing how his current symptoms
related to the accepted medical conditions. He was provided 30 days to submit additional
evidence.
In a December 13, 2012 treatment note, Dr. Rosemary Olivo, Board-certified in internal
medicine, reported that appellant sought treatment for pain on the left side of his neck radiating
into his left shoulder and upper arm. She noted a history of prior anterior cervical discectomy
and fusion in March 2009. Appellant reported no history of trauma and stated that his job
entailed heavy lifting. Upon physical examination, Dr. Olivo noted no cervical spine tenderness,
moderate left cervical muscle and trapezius tenderness, discomfort with flexion at the neck
radiating into the left shoulder. She diagnosed cervical disc degeneration with cervical
radiculopathy and recommended a magnetic resonance imaging (MRI) scan.
On December 27, 2012 appellant reported that approximately one month prior he had
engaged in pushing and pulling mail onto a truck when he experienced the same symptoms from
his neck to his shoulders. He reported that, approximately two years earlier, Dr. Parks, his
treating physician, informed him that his screws were coming loose so he might experience
problems.
By decision dated January 10, 2013, OWCP denied appellant’s recurrence claim. It
found that the medical evidence of record did not address how his medical condition or need for
treatment commencing November 5, 2012 related to the accepted May 5, 2005 employment
injury.
On March 18, 2013 appellant requested reconsideration. He submitted an orthopedic
consultation report dated January 4, 2013 from Dr. Neven A. Popovic, a Board-certified
orthopedic surgeon, who noted a history of appellant’s prior medical treatment and surgery and
2

stated that x-rays obtained on November 6, 2012 revealed anterior surgical fusion of C5-7 with
hardware being intact. Also noted were spacers with the cervical disc spaces and some
narrowing of the lower two neural foramen, bilaterally. X-rays of the left shoulder revealed
degenerative changes of the acromioclavicular joint and of the glenohumeral joint. Dr. Popovic
recommended additional diagnostic studies to rule out pathology involving the rotator cuff
structures.
In a January 22, 2013 report, Dr. Robert E. Morales, a Board-certified diagnostic
radiologist, stated that a computerized tomography (CT) scan of the cervical spine revealed a
prior anterior cervical fusion of C5-7 with hardware intact, ventral cord abutment without
evidence of cord impingement at C4-5 and at the posterior aspect of the C7 vertebral body.
There was also multilevel neuroforaminal stenosis and a nonspecific 1.4 centimeter left
supraclavicular lymph node.
On January 31, 2013 Dr. Kenneth C. Wang, a Board-certified diagnostic radiologist,
reported that a CT scan of the left shoulder revealed normal alignment with no clear evidence of
rotator cuff tears. The image was suggestive of a focal tear at the posterosuperior labrum with
acromial morphology which might predispose to subachromial impingement, which required
clinical correlation.
By decision dated April 15, 2013, OWCP denied modification of the January 10, 2013
decision. It found that the medical evidence of record failed to establish a recurrence of
appellant’s medical condition due to the accepted May 5, 2005 injury.
LEGAL PRECEDENT
A recurrence of a medical condition is defined under OWCP’s implementing federal
regulations as a documented need for further medical treatment after release from treatment for
the accepted condition or injury when there is no accompanying work stoppage.2 Continuous
treatment for the original condition or injury is not considered a need for further medical
treatment after release from treatment, nor is an examination without treatment.3
A claimant has the burden of establishing that he or she sustained a recurrence of a
medical condition that is causally related to his or her accepted employment injury.4 To meet
this burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports his or her conclusion with sound medical rationale.5

2

20 C.F.R. § 10.5(y).

3

Id.

4

See S.S., Docket No. 14-211 (issued May 1, 2014).

5

See Ronald A. Eldridge, 53 ECAB 218 (2001).

3

ANALYSIS
OWCP accepted that appellant sustained on May 5, 2005. It accepted his claim for a
sprain of the right shoulder and upper arm; bilateral neck sprain/strain; aggravation of spinal
stenosis in the cervical region; right shoulder adhesive capsulitis with a rotator cuff and upper
arm sprain. Appellant subsequently underwent surgery of the right shoulder consisting of
arthroscopy with rotator cuff repair, subacromial decompression and a Mumford procedure. He
was subsequently released and returned to full duty.
On November 27, 2012 appellant claimed a recurrence of his medication condition as of
November 5, 2012 related to the accepted injury of May 5, 2005. The medical evidence
submitted from Dr. Olivo, an internist, noted that he sought treatment for pain on the left side of
his neck radiating into his left shoulder and upper arm. She addressed the history of appellant’s
cervical surgery and noted generally that his job required heavy lifting. Dr. Olivo diagnosed
cervical disc degeneration with radiculopathy to the left shoulder. She did not, however, provide
a narrative opinion explaining how appellant’s treatment in 2012 related to the accepted injury in
2005. The Board notes that his prior medical care was for cervical radiculopathy and repair
related to the cervical spine and right shoulder. Dr. Olivo did not address how appellant’s
medical treatment or left-sided radiculopathy was caused or contributed to by the accepted
medical conditions or prior surgery.6 For this reason, the Board finds that the December 13,
2012 report of Dr. Olivo is of reduced probative value and insufficient to establish that
appellant’s need for medical care on or after November 5, 2012 was related to the 2005 injury.
Dr. Popovic reviewed appellant’s medical history and stated that x-rays obtained on
November 6, 2012 revealed a cervical fusion at C5-7 with the hardware intact. X-rays of the left
shoulder revealed degenerative changes of the acromioclavicular and glenohumeral joints. The
Board notes that Dr. Popovic did not provide any medical opinion addressing how appellant’s
need for medical care on or after November 5, 2012 was caused or contributed to by the May 5,
2005 employment injury. Dr. Popovic provided findings on review of the x-ray studies and
recommended additional testing, noting that it was unclear if appellant had pathology involving
the rotator cuff structures. He did not provide a detailed history of appellant’s May 5, 2005
injury or state any opinion regarding the cause of his current condition. Therefore, his report is
of diminished probative value.7
Similarly, the radiology reports of Dr. Morales and Dr. Wang are not sufficient to
establish appellant’s claim as they are diagnostic studies and lack an opinion on causal
relationship.8
The medical reports of record fail to establish that appellant sustained a recurrence of his
medical condition causally related to the May 5, 2005 employment incident.9 Appellant did not
6

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001).

7

D.M., Docket No. 11-2086 (issued August 15, 2012).

8

S.S., Docket No. 07-579 (issued January 14, 2008).

9

Supra note 4.

4

submit a medical opinion from a physician who, on the basis of a complete and accurate factual
and medical history, concluded that his need for medical treatment as of November 5, 2012 was
due to residuals of his accepted injury. Accordingly, he has failed meet his burden of proof.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of his medical condition on November 5, 2012 due to his accepted May 5, 2005 traumatic injury.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

See supra note 2 and accompanying text.

5

